Allowable Subject Matter
Claims 1, 3-8 and 10-15 (are renumbered 1-13) have been allowed. 

The arguments in applicant’s remarks filed on 12/10/2021 were fully considered and are persuasive.

The following is an examiner’s statement of reasons for allowance: 
The combination of prior-art do not teach:
“wherein the compilation result stored in the memory further comprises a system file of the application framework layer after the code of the application framework layer is updated and
a system file of the application framework layer before the code of the application framework layer is updated, and the server further comprises a transceiver; and
when the one or more computer programs stored in the memory are executed by the processor, the server is further enabled to:
differentiate the system file of the application framework layer after the code of the application framework layer is updated and the system file of the application framework layer before the code of the application framework layer is updated, to generate a second differential package;
combine the first differential packet and the second differential packet into one patch package; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AMIR SOLTANZADEH/Examiner, Art Unit 2191      

/ANIL KHATRI/Primary Examiner, Art Unit 2191